Changing the way you succeed. February 24, Fourth Quarter 2009 Conference Call 1 Changing the way you succeed. Forward-Looking Statements 2 This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of1933 and Section 21E of the Securities Exchange Act of 1934.All such statements, other than statements ofhistorical fact, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of1995, including, without limitation, any projections of financial items; future production volumes, results of exploration,exploitation, development, acquisition and operations expenditures, and prospective reserve levels of properties orwells; any statements of the plans, strategies and objectives of management for future operations; any statementsconcerning developments, performance or industry rankings; and any statements of assumptions underlying any ofthe foregoing.These statements involve certain assumptions we made based on our experience and perception ofhistorical trends, current conditions, expected future developments and other factors we believe are reasonable andappropriate under the circumstances.The forward-looking statements are subject to a number of known andunknown risks, uncertainties and other factors that could cause our actual results to differ materially.The risks,uncertainties and assumptions referred to above include the performance of contracts by suppliers, customers andpartners; employee management issues; uncertainties inherent in the exploration for and development of oil and gasand in estimating reserves; complexities of global political and economic developments; geologic risks, volatility of oiland gas prices and other risks described from time to time in our reports filed with the Securities and ExchangeCommission (“SEC”), including the Company’s Annual Report on Form 10-K for the year ended December 31, 2008and subsequent quarterly reports on Form 10-Q.You should not place undue reliance on these forward-lookingstatements which speak only as of the date of this presentation and the associated press release.We assume noobligation or duty and do not intend to update these forward-looking statements except as required by the securitieslaws. References to quantities of oil or gas may include amounts we believe will ultimately be produced, but that are notclassified as “proved reserves” under SEC definitions.Statements of oil and gas reserves are estimates based onassumptions and may be imprecise.Investors are urged to consider closely the disclosure regarding reserves in our2008 Form 10-K. Changing the way you succeed. Presentation Outline 3 •Executive
